     Case 2:19-ap-01042-ER          Doc 37 Filed 09/10/19 Entered 09/10/19 11:11:01               Desc
                                      Main Document Page 1 of 9


 1      Steven J. Kahn (CA Bar No. 76933)
        PACHULSKI STANG ZIEHL & JONES LLP
 2      10100 Santa Monica Blvd., 13th Floor
        Los Angeles, California 90067                                  FILED & ENTERED
 3      Telephone: 310/277-6910
        Facsimile: 310/201-0760
 4      E-mail: skahn@pszjlaw.com                                             SEP 10 2019
 5      Co-Counsel to Chapter 11 Debtors and
        Debtors In Possession                                            CLERK U.S. BANKRUPTCY COURT

 6                                                                       Central District of California
                                                                         BY gonzalez DEPUTY CLERK
                                    UNITED STATES BANKRUPTCY COURT
 7                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                  CHANGES MADE BY COURT
 8      In re                                                 Lead Case No. 2:18-bk-20151-ER
 9      VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
        INC., et al.,                                         Case No. 2:18-bk-20162-ER;
10                                                            Case No. 2:18-bk-20163-ER;
                Debtors and Debtors In Possession.            Case No. 2:18-bk-20164-ER;
11                                                            Case No. 2:18-bk-20165-ER;
         Affects All Debtors                                 Case No. 2:18-bk-20167-ER;
12       Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
         Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
13       Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
         Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
14       Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
         Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
15       Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
         Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
16       Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
          Foundation                                          Case No. 2:18-bk-20180-ER;
17       Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
         Affects St. Vincent Dialysis Center, Inc.
18       Affects Seton Medical Center Foundation             Chapter 11 Cases
         Affects Verity Business Services
19       Affects Verity Medical Foundation                   Hon. Ernest M. Robles
         Affects Verity Holdings, LLC
20       Affects De Paul Ventures, LLC                       Adversary No. 2:19-ap-01042-ER
         Affects De Paul Ventures - San Jose Dialysis, LLC
21                                                            ORDER ON STIPULATION
                   Debtors and Debtors In Possession.         REGARDING CONFIDENTIALITY
22
23                                                                   [No Hearing Required]
24
25
26
27
28

       DOCS_LA:324259.1 89566/002
     Case 2:19-ap-01042-ER             Doc 37 Filed 09/10/19 Entered 09/10/19 11:11:01            Desc
                                         Main Document Page 2 of 9


 1     VERITY HEALTH SYSTEM OF CALIFORNIA,
       INC., a California nonprofit public benefit
 2     corporation, ST. VINCENT MEDICAL CENTER,
       a California nonprofit public benefit corporation
 3     and ST. FRANCIS MEDICAL CENTER, a
       California nonprofit public benefit corporation,
 4
                         Plaintiffs,
 5     v.

 6     HERITAGE PROVIDER NETWORK, INC., a
       California corporation,
 7
                        Defendant.
 8
 9              The Court, having read and considered the Stipulation Regarding Confidentiality (the

10     “Stipulation”) submitted by Plaintiffs, Verity Health System of California, Inc., St. Vincent Medical

11     Center, and St. Francis Medical Center, (“Plaintiffs”), on the one hand, and Heritage Provider

12     Network, Inc., (“Defendant”), on the other hand (Plaintiffs and Defendant collectively, the

13     “Parties”), and good cause appearing therefore, it is ORDERED, ADJUDGED and DECREED,

14             1.       The Stipulation is approved.

15             2.       “Confidential Material” is defined herein as information or documents, regardless of

16     how generated, stored or maintained (including, among other things, testimony, transcripts, ESI or

17     tangible things) that is produced or generated by any party or third party (“Designating Party”) in

18     response to Discovery Requests that contain: (a) what the Designating Party believes in good faith to

19     be confidential, and/or (b) contains personal information pertaining to members of the Defendant

20     and Defendant’s affiliates (“Personal Patient Information”).

21             3.        All Confidential Material produced or provided in this litigation shall be used by the

22     Party receiving or reviewing it (the “Receiving Party”) only for the purposes of evaluating,

23     prosecuting and defending claims in this litigation and the answers and defenses thereto (the

24     “Permitted Matter”), and shall not be used for any unrelated business, commercial, competitive,

25     personal or other purpose whatsoever.

26             4.       The designation of information as Confidential Material pursuant to the Stipulation

27     shall not be construed as a concession by the Designating Party that such information is relevant or

28     material to any issue in this litigation or that same is admissible into evidence.

                                                            2
       DOCS_LA:324259.1 89566/002
     Case 2:19-ap-01042-ER          Doc 37 Filed 09/10/19 Entered 09/10/19 11:11:01                Desc
                                      Main Document Page 3 of 9


 1             5.       The production or disclosure of Confidential Material shall in no way constitute a

 2     waiver of the Designating Party’s right to object to the production or disclosure of other confidential

 3     material or information and shall have no effect on any other dispute over any party or third party’s

 4     right to apply to the Court for a further protective order relating to any Confidential Material.

 5             6.       This Order is entered without prejudice to the right of any Party to apply to the Court

 6     at any time for additional protection, or to relax or rescind the restrictions hereof. However, prior to

 7     any application to the Court to enlarge or reduce the restrictions of the Stipulation, the Parties will

 8     confer in good faith in an effort to resolve such issues and determine by stipulation an appropriate

 9     modification of the original Stipulation.

10             7.       Unless and until otherwise ordered by the Court or agreed to in writing by the Parties,

11     all materials designated herein as Confidential Material shall be treated as such and shall not be

12     disclosed except in accordance with the terms of this Order.

13                                      Designation of Confidential Material

14             8.       Anything produced or provided in this litigation by any party or third party may be

15     designated as Confidential Material by marking the word “Confidential” on each document page that

16     contains Confidential Material, and Native files may be marked confidential by adding the word

17     “Confidential” to the file name. Deposition testimony may be designated as Confidential Material

18     during the deposition or alternatively by written notification to all parties of the pages and lines

19     designated as Confidential Material. Such notification must be provided within 30 days after the

20     preparation of the transcript. Pending the expiration of the 30-day deadline, all deposition testimony

21     shall be considered Confidential Material.

22                                          Personal Patient Information

23             9.       As to Confidential Material that contains Personal Patient Information, in addition to

24     the procedures to be followed as to Confidential Information, generally, the Parties will comply with

25     all prevailing HIPAA and CMIA protective procedures.

26                                     Reproduction of Confidential Material

27             10.      No Confidential Material shall be reproduced except as reasonably required in

28     connection with the Permitted Matter. Any person making, or causing to be made, photocopies,

                                                           3
       DOCS_LA:324259.1 89566/002
     Case 2:19-ap-01042-ER             Doc 37 Filed 09/10/19 Entered 09/10/19 11:11:01                 Desc
                                         Main Document Page 4 of 9


 1     excerpts, blow-ups or demonstrative material reflecting any Confidential Material (such as charts or

 2     diagrams) shall make certain that each such item is marked CONFIDENTIAL.

 3               11.    All copies or derivations of Confidential Material shall constitute Confidential

 4     Material as provided in the Stipulation and shall be treated as such.

 5                                               Use of Confidential Material

 6               12.    Confidential Material may be referred to by a Receiving Party or Designating Party in

 7     papers filed with the Court. However, no such information shall be used for any of these purposes

 8     unless the papers, or the portion thereof containing Confidential Material, are appropriately so

 9     designated and, if to be filed with the Court, sought to be filed under seal pursuant to Paragraph 13

10     hereof.

11                         Confidential – Filed Under Seal Pursuant To Protective Order

12               13.    Court procedures:

13                      (a)         The Parties agree that persons employed by the United States Bankruptcy

14     District Court (the “Court”) have no duty to the Parties (or any third parties) to protect or maintain

15     the alleged confidentiality of any information in any papers filed with the Court.

16                      (b)         A Party that intends to file Confidential Material with the Court shall seek to

17     file the Confidential Material under seal pursuant to Local Bankruptcy Rule 5003-2(c). The

18     Receiving Party, if it opposes the sealing of the Confidential Material, must establish good cause for

19     the Court to deny sealing of the Confidential Materials. In the event the Court determines any

20     information does not satisfy the requirements for filing under seal, the Designating Party shall bear

21     the burden to seek a contrary determination by the Court.

22                                   Method for Objecting to Confidential Designation

23               14.    If, after review of any materials designated herein as Confidential Materials, any

24     Receiving Party questions the applicability of such designation to specific materials or determines to

25     object to the designation of any specific materials as Confidential Material (including claims of

26     privilege or work product), such party need not, but may request in writing that such designation be

27     determined inappropriate. The written request shall specifically identify the precise material or

28     information at issue asserted to be not protected by this Order.

                                                                4
       DOCS_LA:324259.1 89566/002
     Case 2:19-ap-01042-ER             Doc 37 Filed 09/10/19 Entered 09/10/19 11:11:01                  Desc
                                         Main Document Page 5 of 9


 1             15.       If such a request is made, the Designating Party shall respond in writing within ten

 2     (10) days of the receipt of the written request, or within such other time as may be designated by an

 3     order of the Court or agreement of the Parties. If the Designating Party refuses to remove the

 4     designation, the Designating Party’s written response shall state the reasons for such refusal.

 5             16.       If such a request is not made, or is made and the Designating Party fails to respond to

 6     a request or refuses to remove the Confidential Material designation, the objecting party may at any

 7     time, file an appropriate motion raising the issue of designation with the Court on regular notice or

 8     such shortened notice as the Court deems appropriate. It shall be the burden of the Receiving Party

 9     under such circumstances to establish that the information so designated does not qualify as

10     Confidential Material within the meaning of this Stipulation. In the event of such a motion, the

11     material at issue may be submitted to the Court for an in camera inspection.

12             17.       All Confidential Material shall be given the full protection of this Order unless and

13     until the Court enters a separate Order changing the designation.

14                          Persons Qualified to Receive or Review Confidential Material

15             18.       Confidential Material and any documents or things derived therefrom or based

16     thereon, may only be disclosed or made available to “Qualified Persons,” who are defined to consist

17     of:

18                       (a)        The Court and employees of the Court (in the manner provided by Paragraph

19     11 hereof);

20                       (b)        Counsel to the Parties in the instant matter, including clerical, secretarial and

21     paralegal staff employed by such counsel;

22                       (c)        The insurers of any party and those insurers’ auditors, regulators, reinsurers,

23     attorneys, officers, directors and employees.

24                       (d)        Parties and representatives or employees of Parties (officers, directors,

25     employees, trustees, etc.), to the extent deemed necessary by counsel for the prosecution or defense

26     of this matter;

27                       (e)        Any person who authored or previously received the Confidential Material, or

28     who has knowledge of the specific facts identified in such materials;

                                                                5
       DOCS_LA:324259.1 89566/002
     Case 2:19-ap-01042-ER             Doc 37 Filed 09/10/19 Entered 09/10/19 11:11:01                Desc
                                         Main Document Page 6 of 9


 1                      (f)         Court reporters and other persons involved in recording deposition testimony

 2     in this matter, by any means;

 3                      (g)         Any other person to whom the Parties agree in writing;

 4                      (h)         Commercial photocopying services ordinarily used by counsel for the

 5     purposes of photocopying, if such services are deemed reasonably necessary under the

 6     circumstances;

 7
                        (i)         Consultants or expert witnesses retained for the prosecution or defense of the
 8
       Permitted Matter;
 9
                        (j)         Witnesses other than persons described in such section (i) of this Paragraph.
10
       A witness shall sign the Certification attached to the Stipulation before being shown a document
11
       designated as Confidential Material. Confidential Material may be disclosed to a witness who will
12
       not sign the Certification only in a deposition at which the Party who designated the Confidential
13
       Material is represented or has been given notice that Confidential Material produced by the Party
14
       may be used. Witnesses shown Confidential Material shall not be allowed to retain copies.
15
               19.      Prior to reviewing or receiving Confidential Material in any manner, all experts or
16
       consultants and their staff who are Qualified Persons under subsection (i) of this Paragraph shall
17
       execute the Certification in the form of Exhibit A to the Stipulation. Counsel for the Party providing
18
       Confidential Material to such Qualified Person(s) shall maintain a complete record of every original
19
       signed Certification obtained from any person pursuant to this paragraph, and upon a written request
20
       from a Designating Party, shall provide the Designating Party’s counsel with a copy of such signed
21
       certificate at least thirty (30) days after the conclusion of the Permitted Matter, whether by
22
       settlement, dismissal, judgment or otherwise, and after all appeals have been exhausted. In addition,
23
       if the identity of outside experts and consultants must be disclosed pursuant to Court order, statute or
24
       otherwise, a copy of all Certificates executed by such disclosed experts or consultants shall be
25
       exchanged by the Parties upon request.
26
               20.      No Confidential Material shall be disclosed to any persons other than Qualified
27
       Persons. However, nothing contained herein shall (a) prevent any Party from disclosing or
28
                                                               6
       DOCS_LA:324259.1 89566/002
     Case 2:19-ap-01042-ER          Doc 37 Filed 09/10/19 Entered 09/10/19 11:11:01               Desc
                                      Main Document Page 7 of 9


 1     employing its own Confidential Material as it deems appropriate in its sole discretion, or (b) be

 2     deemed to impose any restriction on the use or disclosure by a Party or witness of materials or

 3     information obtained independently of the discovery proceedings in the instant matter.

 4     In the event that any Qualified Persons to whom Confidential Material is disclosed cease their

 5     involvement in the instant matter, their access to Confidential Material shall be terminated

 6     immediately. The provisions of this Stipulation shall remain in full force and effect as to any such

 7     person.

 8               21.    If any Confidential Material in the possession of a Receiving Party or Qualified

 9     Person is subpoenaed or ordered produced by any Court, administrative or legislative body, or by

10     any other person purporting to have authority to subpoena or order production of such materials or

11     information, the Party to whom the subpoena or order is directed shall immediately (but, in no event

12     more than five (5) business days) give notice of the subpoena or order and deliver of a copy thereof

13     to the attorneys for the designating party.

14               22.    Counsel for the Parties shall take reasonable precautions to prevent the unauthorized

15     disclosure of Confidential Material.

16               23.    The provisions of this Stipulation shall be effective and binding as between the

17     Parties and counsel as of the date of execution hereof, and on any Qualified Persons as of the date of

18     the execution of Exhibit A to the Stipulation.

19                                              Clawback Provisions

20               24.    The inadvertent disclosure or production of any Confidential Materials that are

21     subject to an objection on the basis of any privilege (including but not limited to the attorney-client

22     privilege or work-product protection), whether or not such materials are designated as Confidential

23     under this Protective Order, will not be deemed to waive a Party’s claim to its privileged or protected

24     nature or estop that Party or the privilege holder from designating the materials as Confidential,

25     privileged or subject to the work-product doctrine at a later date. Upon asserting such a Confidential

26     designation as to previously-produced materials, the producing party, at its option, shall either

27     (a) provide the Receiving Party(s) with copies of the documents marked “Confidential” or

28     (b) request return of the materials to the producing party within five (5) business days, regardless of

                                                           7
       DOCS_LA:324259.1 89566/002
     Case 2:19-ap-01042-ER          Doc 37 Filed 09/10/19 Entered 09/10/19 11:11:01                 Desc
                                      Main Document Page 8 of 9


 1     whether the Receiving Party agrees with the claim of privilege and/or work-product or other

 2     confidentiality protection. Disclosure of such materials by the Receiving Party prior to such later

 3     designation shall not be deemed a violation of the provisions of this Order. This Order and its

 4     clawback provisions shall be governed by Federal Rule of Evidence 502(d) and is entered pursuant

 5     to Bankruptcy Rule of Civil Procedure 7026(c)(1).

 6                                             Conclusion of the Matter

 7             25.      Upon the written request of a Designating Party made within sixty (60) days of the

 8     final disposition of this litigation by way of settlement, judgment, dismissal or otherwise, all

 9     Confidential Material, and all copies or extracts thereof, shall be returned to the Designating Party

10     within thirty (30) days of such request or, at the Receiving Party’s option, shall promptly be

11     destroyed, except that briefs and other papers prepared for use in the instant matter need not be

12     returned or destroyed but shall be kept confidential by all counsel for the Parties. In addition,

13     insurers for any party and their reinsurers may retain copies of Confidential Material in claims files,

14     as required by applicable document retention policies. Moreover, the Receiving Party may retain

15     copies of the Confidential Material and such documents containing the Confidential Material in

16     accordance with its electronic data back-up policies and their legal department may retain a single

17     copy of the Confidential Material and such documents containing the Confidential Material for

18     archival purposes; the confidentiality obligations contained herein shall continue with regards to

19     such retained Confidential Material.

20             26.      The binding effect of this Order shall survive the litigation, and the Court shall retain

21     jurisdiction to enforce the terms hereof.

22
23
24
25
26
27
28
                                                            8
       DOCS_LA:324259.1 89566/002
     Case 2:19-ap-01042-ER          Doc 37 Filed 09/10/19 Entered 09/10/19 11:11:01   Desc
                                      Main Document Page 9 of 9


 1                                                   ###

 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24       Date: September 10, 2019

25
26
27
28
                                                      9
       DOCS_LA:324259.1 89566/002
